Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.

Receipt of amendment and response dated 10/11/22 is acknowledged.
Claims 1-20 and 29 have been canceled.
Claims 21-28 and 30-40 are pending. 
Claims 21 and 24 have been withdrawn.
Claims 22-23, 25-28 and 30-40 have been considered.
In response to the amendment, the following rejection has been withdrawn:
	 
Claim Rejections - 35 USC § 112
Claims 22-23, 25-28 and 30-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following new rejection has been applied to the pending claims and replaces all of the previous rejections: 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 38 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. Claims 39 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 31. Claims 39 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 38. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).




Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23, 25-28 and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over CN102964538 to Wei et al (full translation attached herewith) in view of US 2006/0251582 to Reb.
Wei et al teaches a method of preparing environmentally responsive hollow microspheres made of poly-isopropylacrylamide-cyclodextrin and their preparation method. Wei teaches the preparation of microspheres employing the claimed acrylamide monomer along with cyclodextrin (abstract and [0012-0022]. The preparation process includes preparing an aqueous solution of N-isopropylacrylamide with a concentration of 5-20g / L, and add unsaturated monomers containing acidic groups to it at a ratio of the weight of N-isopropylacrylamide monomer in the solution 4-10%, get N-isopropylacrylamide monomer solution, polymerization in the presence of an initiator, and followed by the addition of a surfactant, vinyl cyclodextrin, N-isopropylacrylamide and a crosslinking agent (pages 2-3). The initiator includes potassium or ammonium persulfate, azobisisobutylamidine, and the crosslinking agent includes N,N-methylenebisacrylamide or ethylene glycol dimethacrylate (Page 4). Thus, Wei teaches the instant claimed acrylamide (meets the claimed non-biodegradable portion), cyclodextrin (meets the claimed biodegradable portion) and a crosslinking agent for preparing environmentally responsive hollow microspheres prepared from N-isopropylacrylamide-cyclodextrin. Wei suggests that the microspheres are suitable for effectively delivering active agents and controlled release of drugs, proteins, enzymes, DNA and other active molecules [0002]. 
While Wei does not explicitly state that claim limitation “the non-biodegradable portion retains a substantially spherical shape after degradation of the biodegradable portion”, Wei teaches all the three components of the microspheres that are also claimed. Hence, the property of retaining a substantially spherical shape by the non-biodegradable portion is inherent to the microspheres of Wei. 
	Wei fails to teach the claimed particle sizes of microspheres an instead teaches micropsheres of nanometer range (example 3 teaches 520 nm). While Wei reference does not particularly teach that cyclodextrin is distributed in a uniform manner throughout the microsphere. However, the term “substantially uniformly distributed” has not been defined and accordingly it is construed that the cyclodextrin in the microsphere of Wei.
	Wei teaches the microspheres for drug delivery but fails to teach the claimed method of embolization. Wei also lacks the specific drugs of instant claim 34. While Wei does not recognize the microspheres for claimed embolization, the microspheres meet the claimed microspheres and therefore, it is implicit that configuration of the microspheres of Wei is same as that of instant claims and hence would be capable of decreasing the blood flow through the occluded blood vessel by more than 80% after the therapeutic agent has been released and after the biodegradable portion has been degraded.  
	For the claimed method, the teachings of Reb have been relied upon. 
Reb teaches swellable microspheres used for treating diseases and disorders, targeted drug delivery, including therapeutic embolization (abstract, 0210-0212). Reb teaches injection of embolic material into the vessel of concern for vascular occlusion for suppression of pain, limit blood loss on the surgical intervention (0003).  Reb teaches that the most suitable microspheres for use in active embolization and/or drug delivery are based on polymers such as polyvinyl alcohol, acryl acid, acrylamides such as methacrylate, methacrylamide, methacrylic acid etc., wherein the polymers are crosslinked or non-crosslinked [0013 & 0016]. In one embodiment, Reb teaches acrylamide-based polymers that is crosslinked [0014]. Reb teaches that the microspheres are substantially spherical and have a diameter from 10 to 1000 microns [0019, 0021], which is within the range of claims (claims 37, 38 and 33). Reb further teaches that the polymers further include polymeric materials such as polysaccharides (claim 3 of Reb) and suggests mixtures of polymers including polyacrylamide and polysaccharide [0088]. 
Reb further teaches a method of embolization in a subject having cancer [0041-0043] and further suggests including antineoplastic agents such as those listed in claim 34 of the present application [0148-0149]. For the claimed ratio of microspheres to therapeutic agent (claims 31 and 38-39), example 5 describes 50 mg of doxorubicin (therapeutic) and 100 mg of microspheres (1:2) that falls within the claimed ratios. 
While Reb does not specify cyclodextrins, Reb suggests polysaccharides in combination with acrylamide polymers, and thus constitutes analogous art with Wei. Wei does not suggest the claimed diameter of the microspheres. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ the microspheres made of polyacrylamide-cyclodextrin (of Wei) as vehicles not only for generally any drug delivery but also for providing embolization in various treatments such as cancer treatment. One of an ordinary skill in the art would be motivated to include anticancer drugs such as those claimed in the instant invention, employ the same for embolization because Reb suggests that the microspheres made of combination of polyacrylamide with polysaccharides for effective delivery of cancer treating drugs and also provide effective embolization and provide vascular occlusion. One of an ordinary skill in the art would choose the appropriate ratios of drug and microspheres (in the teachings of Wei) because Reb suggests a loading the drug in an amount of 1mg to 800 mg per 100 mg of microspheres [0122] for embolization. However, Reb teaches the claimed sizes for effective embolization and hence one of an ordinary skill in the art would have been motivated to prepare microspheres of Wei in the size ranges because Reb suggest spherical microspheres having in the size range of 10-1000 microns are compressible and maintain spherical shape upon injection [0077-0078]. Thus, one of an ordinary skill in the art would have expected to provide an effective method of embolization with the microspheres of Wei modified with the teachings of Reb. While Wei teaches isopropylacrylamide and not the claimed methacrylamide (of claim 26), it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ methacrylamide as an alternative to isopropylacrylamide because one of an ordinary skill in the art would have recognized both methyl and isopropyl as homologs and hence would have expected to have the same properties. With respect to claim 40, the combination of Wei and Reb suggests the claimed method and the claimed microspheres. Hence, one of an ordinary skill in the art would have expected to achieve the claimed property “decrease blood flow through the occluded blood vessel by more than 80% after the therapeutic agent has been released and after the biodegradable portion has been degraded”.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CN102964538 to Wei et al (full translation attached herewith) in view of US 2006/0251582 to Reb as applied to claims 23, 25-28 and 30-40 and further in view of Zhou et al (Polymer Chemistry, cited on IDS) and US 20070065484 to Chudzik et al

Wei does not particularly state that the cyclodextrin is functionalized to include a moiety that is polymerizable. Reb does not teach cyclodextrin in the microspheres.
Zhou teaches cyclodextrin functionalized polymers as drug delivery systems (abstract, page 1555- col. 2). Page 1552 of the reference teaches γ-cyclodextrin. For preparing the polymers attached with cyclodextrins, see section 3 on page 1554; and copolymers with covalently attached cyclodextrin described in section 3.2. The description of cyclodextrins in scheme 3 and fig 4 meet, inclusion of adamantly group, the functionally modified cyclodextrins described in the instant claims. Further, Zhou also teaches synthesis of cyclodextrin polymethyacrylate polymer, and cyclodextrin copolymerized monomethacrylate with N-isopropylacrylamide (section 3.2). For the therapeutic agent, Zhou teaches 5-fluorouracil, 5-fluorocytosine, and anti-HIV drugs (4.1). 
Zhou does not teach an embodiment comprising cyclodextrin polymer drug delivery system in the form of microspheres. Zhou also lacks the step of crosslinking of polymers. However, Zhou teaches cyclodextrin based nanocarriers for controlled drug delivery and with the hydrophilic shell comprising hydrophilic polymers to provide colloidal stability and the hydrophobic inner core for hydrophobic drug (4.3).
Chudzik et al. teaches in situ formed biodegradable occlusions including natural biodegradable polysaccharides are described, which have embolic properties and hence useful as embolic compositions [0002-0003, 0015, 0056-0057]. The matrix is formed from a plurality of natural biodegradable polysaccharides having pendent coupling groups (abstract). Natural biodegradable polysaccharides include cyclodextrin (page 2, [0019]). In some aspects, Chudzik teaches the use of biodegradable microparticles that include a bioactive agent and a natural biodegradable polysaccharide (page 5, [0054]). Chudzik also teaches that in some embodiments that upon degradation of the natural polysaccharide, the hydrophobic moiety can be hydrolyzed from the natural biodegradable polymer and released to provide therapeutic effect [0033]. Chudzik teaches that the natural polysaccharides advantageously have polymerizable pendant coupling groups, wherein the pendant group is an ethylenically unsaturated monomer [0037] or alternatively the natural biodegradable polysaccharide is treated with an oxidizing agent to form a reactive aldehyde species on the polysaccharide and then react with an ethylenically unsaturated group containing substance [0037] and thus provide crosslinking of the polysaccharide in the composition. In some embodiment, the biodegradable polysaccharide is modified with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and styrene groups (page 9, [0098]). Chudzik also discloses that when the configuration of the composition includes an initiator polymer having a photoreactive group and a polymeric portion selected from the group of acrylamide and methacrylamide polymers and copolymers (paragraph [0171)), a part or portion of the composition will comprise a biodegradable portion and a non- biodegradable portion. Furthermore, biodegradable particles may also comprise amphiphilic block copolymers that include hydrophilic - for example, a polyalkylene glycol, such as polyethylene glycol - and hydrophobic blocks -for example, polyethylene terephthalate (paragraph [O222]): since the polyalkylene glycols are not biodegradable, a portion of the microsphere would be non-biodegradable. In one embodiment, the bioactive agent is cisplatin (page 18, [0203]). The particle size of microparticle is in the range of 5nm to 100 um, and the particle is spherical (page 19, [0219]). Chudzik teaches the diameter which overlaps with the claim 33. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). A plurality of natural biodegradable polysaccharides is crosslinked to each other via coupling groups that are pendent from the natural biodegradable polysaccharide (i.e., one or more coupling groups are chemically bonded to the polysaccharide). In some aspects, the coupling group on the natural biodegradable polysaccharide is a polymerizable group. In a free radical polymerization reaction, the polymerizable group can crosslink natural biodegradable polysaccharides together in the composition, thereby forming a natural biodegradable polysaccharide matrix, which can be an in-vivo formed matrix (page 2, [0017]). In some aspects of the invention an initiator is used to promote the formation of the natural biodegradable polysaccharide matrix for article formation. The initiator can be an independent compound or a pendent chemical group used to activate the coupling group pendent from the natural biodegradable polymer and promote coupling of a plurality of natural biodegradable polymers. When the coupling group pendent from the natural biodegradable polysaccharide is a polymerizable group, the initiator can be used in a free radical polymerization reaction to promote crosslinking of the natural biodegradable polysaccharides together in the composition (page 4, [0039]).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to prepare the microspheres of Wei by employing the cyclodextrin that is functionalized so as to polymerize with a functional moiety because Zhou suggests that inclusion of adamantyl groups form strong inclusion complexes and also facilitate the drug portioning (col. 1, p 1556). Further, Chudzik also suggests that cyclodextrin, modified with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and styrene groups are useful as embolic compositions and used for occluding artery, vein, fistula, aneurysms etc., [0136-0141]. One of an ordinary skill in the art would have reasonably expected to provide an effective embolization with composition of Wei modified with Reb and further modified with the teachings of Zhou and Chudzik.


The following Double patenting rejection has been maintained:

Double Patenting
3.	Claims 22-23, 25-28 and 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,376,469.

	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite microspheres for therapeutic embolization comprising a biocompatible, polymeric material comprising a copolymer comprising an acrylamide monomer, wherein the acrylamide monomer is selected from N-tris(hydroxymethyl)methyl]acrylamide and N,N'-methylenebis(acrylamide), and a cyclodextrin;  and a therapeutic agent;  wherein the microspheres comprise a biodegradable portion and a non-biodegradable portion, wherein the 
biodegradable portion comprises the cyclodextrin, and wherein the microspheres retain a substantially spherical shape after degradation of the biodegradable portion when placed in a patient's body. The above patented claims further recite a method of embolization by administering the said microspheres to a patient. Patented claims recite that the cyclodextrin is functionalized to include a moiety that is polymerizable with acrylamide monomer. In particular, the patented claims recite the same acrylamide monomer selected from N-tris(hydroxymethyl)methyl]acrylamide and N,N'-methylenebis(acrylamide), along with cyclodextrin, wherein cyclodextrin is incorporated into the backbone of the polymer, and cyclodextrin substantially uniformly distributed throughout the microspheres, and thus meet instant claims acrylamide monomer as well as specific claim 26.  Claim 10 of the patent meets instant claimed amount of decrease of the flux of blood flow (instant claim 39). Patented claims also recite the instant claimed biodegradable and a non-biodegradable portion of the microspheres (instant claim 38). Claim 16 of the patent recites all of the drugs that are also claimed in the instant claim 34. While instant claims (except 25, 26 and 40) include acrylamide, vinyl or acrylic monomer, patented claims recite acrylamide monomer selected from N-tris(hydroxymethyl)methyl]acrylamide and N,N'-methylenebis(acrylamide), thus constituting a species and hence anticipate instant claims.
"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).
The present claims have been amended “wherein the microspheres are configured to decrease blood flow through the occluded blood vessel by more than 80% after the therapeutic agent has been released”.
As explained above, the patented claims anticipate the claimed structural features and further the patented claims also recite that the microspheres retain a substantially spherical shape, decrease the flux of blood flow across a region of the vasculature such as occluded a blood vessel by more than 90%, which includes the instant claimed more than 80%. Hence, the patented claims inherently possess claimed functional limitation.


Response to Arguments
Applicants argue (dated 10/11/22) that the double patenting rejections be held in abeyance until the claims are allowed. However, Applicants have not provided any arguments with respect to the merits of the rejection and since no claims are allowed at this time, the Double patenting rejection has been maintained. 

Applicant's arguments, filed 11/22/22, regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive because firstly, the present rejection relies on the teachings of Wei et al and US 2006/0251582 to Reb for claims 23, 25-28 and 30-40.
Applicants argue that Wei is directed to a “self removable template” method of making hollow microspheres but fails to remedy the deficiencies of the teachings of Zhou et al, Chudzik et al and Bibby. The argument regarding the method of making in Wei is not pertinent to the present claims because instant claims are not directed to a method of preparing the microspheres. On the other hand, Wei teaches microspheres that include both a cyclodextrin and a polyacrylamide portion, as that claimed in the instant application. While Wei fails to teach the claimed method, the present rejection relies on the teachings of US 2006/0251582 to Reb for the same. The present rejection does not rely on the teachings of Bibby for any claims.
The arguments that Zhou fails to teach microspheres and Chudzik teaches a biodegradable matrix for in situ crosslinking are not pertinent to claims 23, 25-28 and 30-40 because the rejection of said claims do not rely on the teachings of Zhou and Chudzik references. The teachings of Zhou and Chudzik references have been relied upon for claim 22, to the extent that both references suggest modifying cyclodextrin by including adamantly group for facilitating drug partitioning (Zhou) or functionalize with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and styrene groups are useful as embolic compositions and used for occluding artery, vein, fistula, aneurysms etc.(Chudzik). 
It is argued that Zhou fails to teach microspheres and Chudzik teaches Chudzik teaches a biodegradable matrix for in situ crosslinking but not a microparticle for both drug delivery and occlusion. Applicants’ arguments are not found persuasive because the references have not been relied for crosslinking, microspheres or the claimed method of embolization. Instead, as explained above, the teachings of Zhou and Chudzik references have been relied upon for claim 2. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611